DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed May 18, 2021. Claims 1-20 are pending. Claims 1 & 10-11 have been amended. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 11-13 & 18 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20, 23, 25, 27, 35-36 & 38 of copending Application No. 14/788,683 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims 1-2, 4, 11-13 & 18 of the application are to be found in claims 20, 23, 25, 27, 35-36 & 38 of copending Application. The difference between claims 1-2, 4, 11-13 & 18 of the application and claims 20, 23, 25, 27, 35-36 & 38 of copending Application lies in the fact that the copending claim(s) include(s) many more In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim(s) 1-2, 4, 11-13 & 18 of the application is/are anticipated by claims 20, 23, 25, 27, 35-36 & 38 of copending Application, it/they is/are not patentably distinct therefrom.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim(s) 1-5 & 9,  recite(s), at least in part the following step(s): “compare the frequency response pattern recorded from the head of the patient with frequency response data corresponding to non-concussion,” “identify probable concussion in the patient based on differences between the frequency response pattern recorded from the head of the patient and the frequency response data corresponding to non-concussion,” “wherein: the frequency response data corresponding to non-concussion was recorded from human subjects other than the patient,” “wherein the system is configured to compare the frequency response pattern recorded from the head of the patient with frequency response data corresponding to non-concussion by: using an algorithm operated by the computer,” “wherein the system is configured to compare the frequency response pattern recorded from the head of the patient with frequency response data corresponding to non-concussion by: calculating a ratio between a first value of the frequency response pattern recorded from the head of the patient and a second value of the frequency response pattern recorded from the head of the patient, with concussion or non-concussion indicated by whether the ration exceeds a preselected threshold value determined from the frequency response data corresponding to non-concussion,” “wherein the system is configured to record the frequency response pattern from the motions of the head detected by the plurality of accelerometers by: averaging motions of the head detected by the plurality of accelerometers over at least forty heartbeats of the human patient,” “wherein the frequency response pattern is calculated from acceleration data provided by the digitizer using a fast Fourier transform (FFT) algorithm.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of a computer, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) “using the amplifier, digitizer and computer” in the step(s), the “compar[ing],” “identify[ing],” and “averaging,” in the step(s) involves the user manually using pen and paper, mentally, visually (see at least fig. 2B of the instant application) and/or by a mathematical process, function, or equation “compar[ing],” “identify[ing],” and “averaging.” In view of the foregoing, claim(s) 1-10 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “an adjustable headset comprising a plurality of accelerometers; an amplifier and a digitizer; a computer connected via the amplifier and the digitizer to the plurality of accelerometers; wherein the headset is configured such that, when positioned on the head of the patient, the plurality of accelerometers is positioned to detect motions of the head of the human patient in the frequency range of about 1 to 20 Hz;” “detect and measure motions of the head of the patient using the plurality of accelerometers, record, using the amplifier, digitizer and computer, a frequency response pattern from the motions of the head detected by the plurality of accelerometers, in the frequency range of about 1 to 20 Hz” “a heartbeat sensor,” “a photoplethysmography heartbeat sensor,” “wherein the adjustable headset is configured to position at least one of said plurality of accelerometers in contact temporally with the head of the patient.” The additional element(s) is/are recited with a high level of generality (i.e. as a generic computer performing generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks (see at least par 0016-0017 of US 2002/0060633; see at least col. 2, lines 22-42, col. 3, lines 23-67 and col. 4, lines 1-7 of US 5,978,972; see US 4,928,705; see at least US 2002/0198469; see Applicant’s own original description at pg. 14, which describe a generic headset, a generic accelerometers and a generic omnidirectional sound pressure level (SPL) sensor consistent with 35 U.S.C § 112(a)). The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 1-9 do(es) not amount to significantly more than the abstract idea itself.
Claim(s) 10 recite(s), at least in part the following step(s): “average motions of the head detected by the plurality of accelerometers over at least forty heartbeats of the human patient to generated average motion data; calculate a frequency response pattern from the averaged motion data using a fast Fourier transform (FFT) algorithm, compare the frequency response pattern recorded from the head of the patient with frequency response data corresponding to non-concussion, and identify probable concussion in the patient based on differences between the frequency response pattern recorded from the head of the patient and the frequency response data corresponding to non-concussion.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of a computer, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) “a computer” in the step(s), the “averag[ing],” “calculat[ing],” “compar[ing],” and “identify[ing]” in the step(s) involves the user manually using pen and paper, mentally, visually (see at least fig. 2B of the instant application) and/or by a mathematical process, function, or equation “average[ing],” “calculate[ing],” “compar[ing],” and “identify[ing].” In view of the foregoing, claim(s) 10 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “an adjustable headset comprising a plurality of accelerometers; a heartbeat sensor; an amplifier and a digitizer; a computer connected via the amplifier and the digitizer to the plurality of accelerometers; wherein the headset is configured such that, when positioned on the head of the patient, the plurality of accelerometers is positioned to detect motions of the head of the human patient; wherein the system is configured to, detect and measure motions of the head of the patient using the plurality of accelerometers, record, using the amplifier and digitizer motions of the head detected by the plurality of accelerometers.” The additional element(s) is/are recited with a high level of generality (i.e. as a generic computer performing generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim 10 is directed to an abstract idea.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks (see at least par 0016-0017 of US 2002/0060633; see at least col. 2, lines 22-42, col. 3, lines 23-67 and col. 4, lines 1-7 of US 5,978,972; see US 4,928,705; see at least US 2002/0198469; see Applicant’s own original description at pg. 14, which describe a generic headset, a generic accelerometers and a generic omnidirectional sound pressure level (SPL) sensor consistent with 35 U.S.C § 112(a)). The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 10 do(es) not amount to significantly more than the abstract idea itself.
Claim(s) 11-15 & 19-20 recite(s), at least in part the following step(s): “comparing the frequency response pattern recorded from the head of the patient with frequency response data corresponding to non-concussion, and identifying probable concussion in the patient based on differences between the frequency response pattern recorded from the head of the patient and the frequency response data corresponding to non-concussion,” “wherein: the frequency response data corresponding to non-concussion was recorded from human subjects other than the patient,” “wherein comparing the frequency response pattern recorded from the head of the patient with frequency response data corresponding to non-concussion comprises using an algorithm operated by the computer,” “herein comparing the frequency response pattern recorded from the head of the patient with frequency response data corresponding to non-concussion comprises: calculating a ratio between a first value of the frequency response pattern recorded from the head of the patient and a second value of the frequency response pattern recorded from the head of the patient, with concussion or non-concussion indicated by whether the ration exceeds a preselected threshold value determined from the frequency response data corresponding to non-concussion,” “wherein recording, using the amplifier, digitizer and computer, a frequency response pattern from the motions of the head detected by the plurality of accelerometers comprises: averaging motions of the head detected by the plurality of accelerometers over at least forty heartbeats of the human patient,” “wherein recording the frequency response pattern comprises calculating the frequency response pattern using a fast Fourier transform (FFT) algorithm from acceleration data provided by the digitizer,” “monitoring the human patient for recovery from concussion using the system.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of a computer, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) a computer in the step(s), the “comparing,” and “identifying” in the step(s) involves the user manually using pen and paper, mentally, visually (see at least fig. 2B of the instant application) and/or by a mathematical process, function, or equation “comparing,” and “identifying.” In view of the foregoing, claim(s) 11-15 & 19-20 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “providing a system comprising, an adjustable headset comprising a plurality of accelerometers, an amplifier and a digitizer, a computer connected via the amplifier and the digitizer to the plurality of accelerometers; positioning the headset on the head of the patient such that the plurality of accelerometers is positioned to detect motions of the head of the human patient in the frequency range of about 1 to 20 Hz; detecting and measuring motions of the head of the patient using the plurality of accelerometers, recording, using the amplifier, digitizer and computer, a frequency response pattern from the motions of the head detected by the plurality of accelerometers in the frequency range of about 1 to 20 Hz,” “wherein the system further comprises a heartbeat sensor,” “wherein the system further comprises a photoplethysmography heartbeat sensor,” “wherein positioning the headset on the head of the patient such that the plurality of accelerometers is positioned to detect motions of the head of the human patient comprises positioning one or more of said accelerometers in contact temporally with the head of the patient.” The additional element(s) is/are recited with a high level of generality (i.e. as a generic computer performing generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks (see at least par 0016-0017 of US 2002/0060633; see at least col. 2, lines 22-42, col. 3, lines 23-67 and col. 4, lines 1-7 of US 5,978,972; see US 4,928,705; see at least US 2002/0198469; see Applicant’s own original description at pg. 14, which describe a generic headset, a generic accelerometers and a generic omnidirectional sound pressure level (SPL) sensor consistent with 35 U.S.C § 112(a)). The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 11-20 do(es) not amount to significantly more than the abstract idea itself.
Response to Arguments
Applicant's arguments filed May 18, 2021 have been fully considered but they are not persuasive. Applicant contends that “the Office Action sets forth a flawed application of the eligibility test where the claim is deconstructed into separate parts that are individually evaluated. It is clearly evident that the claim as a whole has not been considered. When considered as a whole, the claim clearly sets forth a technological solution to detect a concussion based on natural motions of the head.” Specifically, Applicant argues that “it is apparent that the features of the claims are evaluated in isolation and never considered as a whole. Even if claims set forth the abstract idea identified in the Office Action, which the Applicant does not concede, the claims clearly integrate that concept into a practical application when viewed as a whole. Instead of the claims using a computer as a tool to perform a data collection and analysis result as contended in the Office Action, the claims clearly utilize data collection and analysis as a building block in an innovative technological system to detect a probable concussion from sensing natural motions of a patient’s head.” The Office respectfully traverses. First, the Office notes that Applicant fails to address the step requiring “integration into a practical application” of the 2019 PEGs requires that “an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception” and “uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.” Therefore, the claims are clearly considered as a whole since the Office considered whether the additional elements in the claims apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Besides general pronouncements that the instantly claimed invention is integrated, the Applicant’s rebuttal notably fails to point to any additional elements that indeed apply, rely on or use the identified judicial exception in a manner that imposes a meaningful limit on the judicial exception.
In light thereof, the Office notes that Applicant’s claim(s) lack(s) an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception (i.e. the comparing and identifying steps) in a manner that imposes a meaningful limit on the judicial exception (i.e. the comparing and identifying steps), such that the claim is more than a drafting effort designed to monopolize the exception since the additional element(s) is/are recited with a high level of generality (i.e. as a generic amplifier, digitizer and computer performing generic computer function; and as an insignificant extra-solution activity) such that it amounts to no more than instructions to apply the exception using a generic computer component..
In the instant claims, the claimed additional elements (i.e., adjustable headset, six sensors, amplifiers, and digitizer) do not apply, rely on, or use the abstract idea, only the generic computer applies, relies on, or uses the abstract idea by “compar[ing]” and “identify[ing]” as explained supra, e.g., the computer is used as a mere tool to perform the mental process of “compar[ing]” and “identify[ing].”
Similarly, Applicant fails to show which additional elements that are sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions (see at least par 0016-0017 of US 2002/0060633; see at least col. 2, lines 22-42, col. 3, lines 23-67 and col. 4, lines 1-7 of US 5,978,972; see US 4,928,705; see at least US 2002/0198469; see Applicant’s own original description at pg. 14, which describe a generic headset, a generic accelerometers and a generic omnidirectional sound pressure level (SPL) sensor consistent with 35 U.S.C § 112(a)) when claimed in a merely generic manner.
In view of the foregoing, the Office submits that the claims recite an abstract idea that does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, nor do the claims include an inventive concepts.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/           Primary Examiner, Art Unit 3791